Exhibit 10.3

 

[g78534kri001.jpg]

 

September 10,2012

 

CONFIDENTIAL

 

COMBIMATRIX CORPORATION

310 Goddard,Suite 150

Irvine,CA 92618

 

Attention:  Judd Jessup

 

RE: Addendum to Engagement Letter dated July 13, 2012

 

Dear Mr. Jessup:

 

This letter shall serve as an addendum to the engagement agreement (the
“Engagement Letter’’)  entered into by and between C. K. Cooper & Company, Inc.
(“CKCC’’) and CombiMatrix Corporation (the “Company”) dated July 13, 2012.

 

The term under the Engagement Letter shall be changed to an expiration date of
October 10, 2012 instead of July 31, 2012 with the option of 45-day extension
(September 10, 2012) as it currently reads.  The effect of this change will be
to extend the period of time under which the other terms and conditions of the
Engagement Agreement shall be in force between CKCC and the Company.

 

If this addendum is acceptable, please acknowledge by signing below No other
terms or conditions of the Engagement Agreement are being modified as a result
of the execution of this addendum.

 

 

Very truly yours,

 

C.K. COOPER & COMPANY, INC.

 

 

 

 

By:

/s/ Alexander G. Montano

 

 

Name:

Alexander G. Montano

 

 

Title:

Managing Director

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

 

 

 

COMBIMATRIX CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Judd Jessup

 

 

 

 

Name:

Judd Jessup

 

 

 

 

Title:

Chief Executive Officer & President

 

 

 

 

18300 Von Karman Ave., Suite 700 · Irvine, California 92612

TEL: 949 477-9300 · FAX: 949 477-9211 ·  TOLL-FREE: 888 477-9301 ·
administration@ckcooper.com

 

--------------------------------------------------------------------------------